NO. PD-1486-14



           IN THE

 COURT OF CRIMINAL APPEALS        court of criminal appeals
          OF TEXAS                        MAR 02 2015

                                    AbetAoo8t8,Cteric
    ERNEST BENL MCINTfRE
   Petitioner,   Appellant


            V.



     THE STATE OF TEXAS
          Appellee

                                             FILED IN
                                  COURT OF CRIMINAL APPEALS
                                           MAR 03 2015

                                         Abel Acosta, Clerk




MOTION FOR EXTENSION OF TIME

TO FILE MOTION FOR REHEARING
      CONSIDERATION




                 Ernest Benl Mclntyre
                 202 Avenue F, Apt. #2
                 Moody, TX. 76557
                 (254) 853-9146
                 PETITIONER,APPELLANT PRO SE
                                  NO. PD-1486-14


ERNEST BENL MCINTYRE                         §     IN THE
                                             §
           V.                                §    COURT OF CRIMINAL APPEALS
                                             §
THE STATE OF TEXAS                           §    OF TEXAS


                        MOTION FOR EXTENSION OF TIME

                 TO FILE MOTION FOR REHEARING CONSIDERATION



TO   THE   HONORABLE   JUSTICES   OF   THE   COURT:


       COMES now, Ernest Benl Mclntyre,               Petitioner, Movant pro se,

and   files     this Motion   for Extension      of Time    to   file Motion    for

rehearing consideration,          and in support would show:

1. Movant filed a petition for discretionary review on January 9,

2015, which was refused by this Court on February 25,                    2015

2. Movant desires to move this Court for rehearing consideration

of his petition for discretionary review which is due on or before

March 12,       2015

3. Movant       is not able to meet     this deadline because he is currently

released on appeal bond with a condition that he not have computer

access which hinders Movant's research ability. See EXHIBIT A.

Additionally, Movant is pro se and the closest law library to

Movant's      residence is in Waco,     Texas,    approximately       80 miles.   An

additional 30 days is hereby requested so that Movant may file a

meritorious motion for Rehearing consideration and not for delay.

There have been no other extensions requested for said motion.
                               PRAYER



    WHEREFORE, PREMISES CONSIDERED, Movant prays for an additional

30 days in which to file for rehearing consideration.


                                    Respectfully   Submitted,



                                    Ernest Benl Mclntyre        a
                                    202 Avenue F, Apt.#2
                                    Moody, TX. 76557
                                     (254) 853-9146
                                    PETITIONER,MOVANT PRO SE




                        CERTIFICATE OF SERVICE

     This is to certify that a true copy of the foregoing was
served on each party as indicated below of this 27th       day of
February,   2015, via U.S. mail,    postage pre-paid.

Tim Copeland                            Bob Odom
930 S. Bell Blvd.,Ste.408               P.O. Box   540
Cedar Park, TX. 78613                   Belton, TX. 76513-0540
Court appointed appellate               Appellate counsel for State
attorney for Movant
(Withdrawn)


State Prosecuting Attorney
Lisa C. McMinn
P.O. Box 12405, Capitol Station
Austin, TX. 78711-2405



                                    Ernest BenTMclntyre             0
                               BELL COUNTV DIST 0«T   Fax.254333537?          Dec 12 2012 11;4Eam P0Q1/Q01

                                                                            VEILED
                                                                        Vv~~V*>"-*•"'"' »••'••"-"»•[>• ni> o'clock


                                     CAUSE NO. 66f893                              BEC 12 2Gt2
                                                                                  SMEL1A NORMAN
                                                                       District Court, Bell County. Texes
                                                                        By: Suoan Monigtrafto. Deputy Clark

THE STATE OFTEXAS                             §                INTHE !f**Jt»
VS.                                           §                DISTRICT COURT OF

ERNEST BENLMCINTYRE                           §                BEJU. COUNTY, TEXAS


              ORDER CONTAINING CONDITIONS OF APPEAL BOND

      On this the 12* day of December 2012, came to be heard the above styled and
numbered cause. The Court, having previously set an appeal bond in the amount of S90,000,
now enters the following Order containing conditions ofsaid bond:                    .                 ^             ~
       1 The defendant is to remain in Bell County, Texas.©£                 *-                  ' *          "^
        2, The defendant is to report weekly as directed to Bell County CSCD sex offenders
officer and participate in sex offender treatment as directed by community supervision.
                                                                                                              9*
       3. The defendant is to undergo random UA testing as requested by CSCD.

       4. The defendant shall have no contact, direct or indirect, with females under eighteen
(18) years of age.

        5. The defendant shall have no access to computers or the internet

       6. The defendant shall not go within 1,000 feet of a school ?one.




       ENTERED THIS thf.     F. J/ *-~-"~
                                   t-"^                  day of December. 2012.




                                                                                            EXHIBIT A